     Case 1:20-cv-20403-MGC Document 3 Entered on FLSD Docket 01/30/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District of Florida


            BLUEPRINT IP SOLUTIONS, LLC                              )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 1:20-cv-20403-MGC
                                                                     )
                     BANKUNITED, INC                                 )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BankUnited, Inc.
                                           c/o The Corporation Trust Company
                                           Corporation Trust Center
                                           1209 Orange Street
                                           Wilmington, Delaware 19801



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Howard L. Wernow
                                           Sand, Sebolt & Wernow Co., LPA
                                           Aegis Tower - Suite 1100
                                           4940 Munson Street NW
                                           Canton, Ohio 44718


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:          Jan 30, 2020                                                                         s/ P. Curtis
